Exhibit 10.4

WAIVER OF CLAIMS AND

GENERAL RELEASE AGREEMENT

This WAIVER OF CLAIMS AND GENERAL RELEASE AGREEMENT (this “Release”) is entered
into on the date(s) indicated on the signature page hereto and is to confirm
that on February 20, 2017 the undersigned submitted to Global Eagle
Entertainment Inc. (the “Company”) a notice of resignation from his position as
Chief Financial Officer, such resignation to be effective February 20, 2017 (the
“Termination Date”). The Company has accepted this resignation, and as such the
undersigned’s at-will employment with the Company is terminated effective as of
the Termination Date. Also effective as of the Termination Date, by execution of
this Release, the undersigned (“you” or “Executive”) hereby resigns from all
other offices and directorships you hold with the Company and any of its
subsidiaries.

In consideration for the severance payments and other good and valuable
consideration set forth in clause B. below, you hereby agree as follows:

A.    You hereby acknowledge that you had the opportunity to be represented by
an attorney of your choice in connection with the negotiation and execution of
this Release.

B.    The Company will provide you with severance pay pursuant to the terms of
that certain Employment Agreement by and between you and the Company dated
August 25, 2016 and effective August 24, 2016 (the “Employment Agreement”)
(including Section 12(b) thereof) as if the termination of your employment with
the Company is a termination “without Cause” thereunder.

1.    Release of Claims.

(a)    You hereby release and forever discharge the Company and each of its past
and present officers, directors, employees, agents, advisors, consultants,
successors and assigns from any and all claims and liabilities of any nature by
you including, but not limited to, all actions, causes of actions, suits, debts,
sums of money, attorneys’ fees, costs, accounts, covenants, controversies,
agreements, promises, damages, claims, grievances, arbitrations, and demands
whatsoever, known or unknown, at law or in equity, by contract (express or
implied), tort, pursuant to statute, or otherwise, that you now have, ever have
had or will ever have based on, by reason of, or arising out of, any event,
occurrence, action, inaction, transition or thing of any kind or nature
occurring prior to or on the effective date of this Release. Without limiting
the generality of the above, you specifically release and discharge any and all
claims and causes of action arising, directly or indirectly, from your
employment at the Company, arising under the Employee Retirement Income Security
Act of 1974 (except as to claims pertaining to vested benefits under employee
benefit plan(s) of the Company), Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act of 1967, the Equal Pay Act, the
Rehabilitation Act, the Americans With Disabilities Act, the California Fair
Employment and Housing Act (as amended), Calif. Gov’t Code, §12900 et seq., the
California Family Rights Act, California law regarding Relocations, Terminations
and Mass Layoffs and the California Labor Code, all as amended; Sections 1981
through 1988 of Title 42 of the United States Code, California Business

 

1



--------------------------------------------------------------------------------

and Professions Code § 17200 or any other provisions of the California unfair
trade or business practices laws, the California Occupational Safety and Health
Act, Divisions 4, 4.5, and 4.7 of the California Labor Code beginning at § 3200,
any provision of the California Constitution, any provision of the California
Labor Code that may lawfully be released, the Florida Civil Rights Act of 1992
(f/k/a Human Rights Act of 1977), Section 760.01 et. seq., Florida Statutes
(FCRA), any claims/actions under the retaliation section of Florida’s Worker’s
Compensation statute (Chapter 440, Florida Statutes), the Florida Public Sector
Whistleblower Act (Fla. Stat. § 112.3187 et. seq.), the Florida Private Sector
Whistleblower Act (Fla. Stat. § 448.101-.105), including any claim for wrongful
and retaliatory termination in violation of Section 448.103, Florida Statutes,
Section 448.08, Florida Statutes, Florida’s Wage Rate Provisions,
Section 448.07, Florida Statutes, the Florida Minimum Wage Law, the Florida
Equal Pay Act, Section 725.07, Florida Statutes, or the Florida Constitution,
all as amended, or any other law, statute, ordinance, rule, regulation, decision
or order pertaining to employment or pertaining to discrimination on the basis
of age, alienage, race, color, creed, gender, national origin, religion,
physical or mental disability, marital status, citizenship, sexual orientation
or non-work activities. Payment of any amounts and the provision of any benefits
provided for in this Release do not signify any admission of wrongdoing by the
Company, its Subsidiaries or any of their affiliates. Notwithstanding any
provision of this Release to the contrary, this Release does not include a
release of claims (i) arising out of a breach of this Release or any amounts due
under it, (ii) with respect to any rights to indemnification under any
indemnification agreement with the Company and/or the Company’s governing
documents, (iii) which cannot be released as a matter of law, including without
limitation, claims for unemployment benefits, workers’ compensation claims, or
any rights Executive may have under California Labor Code section 2802, (iv)
with respect to Executive’s right to communicate, cooperate or file a complaint
with any U.S. federal, state or local governmental or law enforcement branch,
agency or entity (collectively, a “Governmental Entity”) with respect to
possible violations of any U.S. federal, state or local law or regulation, or
otherwise make disclosures to any Governmental Entity, in each case, that are
protected under the whistleblower provisions of any such law or regulation;
provided, that in each case such communications and disclosures are consistent
with applicable law, or (v) with respect to Executive’s right to receive an
award from a Governmental Entity for information provided under any
whistleblower program.

(b)    You acknowledge that you have been informed by your attorneys of the
provisions of Section 1542 of the California Civil Code, which provides as
follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his settlement with the
debtor.”

In that regard, you hereby waive and relinquish all rights and benefits that you
have or may have under Section 1542 of the California Civil Code or any similar
provision of the statutory or non-statutory law of any other jurisdiction to the
full extent that you may lawfully waive all such rights and benefits. In
connection with such waiver and relinquishment, you acknowledge that you are
aware that you may, on your own behalf or by and through your attorneys,
hereafter discover claims or facts in addition to or different from those that
you now know or believe to exist with respect to one or more of the parties
released hereunder, but that it

 

2



--------------------------------------------------------------------------------

is your intention to finally settle and release all matters that now exist, may
exist or heretofore have existed between you and all parties released hereunder.
In furtherance of this intention, the releases herein given shall be and remain
in effect as full and complete general releases notwithstanding the discovery or
existence of any such additional or different claims or facts by you, your
attorneys or any other person.

2.    Older Workers Benefit Protection Act/ADEA. Pursuant to the Older Workers
Benefit Protection Act, the Company hereby advises you that you should consult
an attorney before signing this Release, that you are entitled to take up to
twenty-one (21) days from the date of your receipt of this Release to consider
it and that you may have seven (7) days from the date you sign this Release to
revoke it. The revocation must be personally delivered to the Company’s General
Counsel or his/her designee, or mailed to them via certified mail, return
receipt requested and postmarked within seven (7) calendar days of your
execution of this Release. This Release shall not become effective or
enforceable until the 7-day revocation period has expired. Nothing herein is
intended to, or shall, preclude you from filing a charge with any Governmental
Entity and/or cooperating with said Governmental Entity in any investigation.
However, except as is otherwise explicitly provided in Paragraph 1(a), you
hereby waive any right to file a personal lawsuit and/or receive monetary
damages that the Governmental Entity may recover against each of the parties
released in Paragraph 1 above, without regard as to who brought any said
complaint or charge.

3.    Confidentiality of this Release. You agree that you shall keep the terms
of this Release strictly confidential and not disclose, directly or indirectly,
any information concerning them to any third party, with the exception of your
spouse, financial or legal advisors; provided, that they agree to keep such
information confidential as set forth herein and not disclose it to others, and
except as may be required by court order or legal process. Moreover, nothing in
this Release shall prohibit or impede you from communicating, cooperating or
filing a complaint with any Governmental Entity with respect to possible
violations of any U.S. federal, state or local law or regulation, or otherwise
making disclosures to any Governmental Entity, in each case, that are protected
under the whistleblower provisions of any such law or regulation; provided, that
in each case such communications and disclosures are consistent with applicable
law. Executive does not need the prior authorization of (or to give notice to)
the Company regarding any such communication or disclosure. Executive
understands and acknowledges that an individual shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made (a) in confidence to a federal, state, or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or (b) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Executive understands and acknowledges further that an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
files any document containing the trade secret under seal and does not disclose
the trade secret, except pursuant to court order.

4.    Breach. You agree that all of the payments and benefits provided for in
this Release are subject to termination, reduction or cancellation in the event
of your material breach of this Release.

 

3



--------------------------------------------------------------------------------

5.    Enforcement. The parties agree that any legal proceeding brought to
enforce the provisions of this Release may be brought only in the courts of the
State of California or the federal courts located in California and each party
hereby consents to the jurisdiction of such courts.

6.    Severability. If any of the terms of this Release shall be held to be
invalid and unenforceable and cannot be rewritten or interpreted by the court to
be valid, enforceable and to meet the intent of the parties expressed herein,
then the remaining terms of this Release are severable and shall not be affected
thereby.

7.    Miscellaneous. This Release and the Employment Agreement constitutes the
entire agreement between the parties about or relating to your termination of
employment with the Company, or the Company’s obligations to you with respect to
your termination and fully supersedes any and all prior agreements or
understandings between the parties.

8.    Representations, Covenants and Other Acknowledgements. You affirm that the
only consideration for signing this Release is described in clause B. to this
Release, and that no other promises or agreements of any kind have been made to
or with you by any person or entity whatsoever to cause you to sign this
Release, and that you fully understand the meaning and intent of this
instrument. Subject to Paragraph 3, you agree that you will not disparage the
Company in any way, nor will you make any public comments or communications
which tend to cast the Company, its owners, directors, officers or employees in
a negative light. Notwithstanding the immediately preceding sentence, you may
make truthful statements as required by law or legal process.

You acknowledge that you have carefully read this Release, voluntarily agree to
all of its terms and conditions, understand its contents and the final and
binding effect of this Release, and that you have signed the same as your own
free act with the full intent of releasing the Company from all claims you may
have against it.

(Signature page follows.)

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Release on the date(s)
indicated below.

 

EXECUTIVE:

/s/ Tom Severson

Name:   Tom Severson Dated:   February 20, 2017 THE COMPANY: GLOBAL EAGLE
ENTERTAINMENT INC. By:  

/s/ Zant Chapelo

Name:   Zant Chapelo Title:   SVP, People & Organizational Development Dated:
February 20, 2017